DETAILED ACTION
	This action is responsive to 08/25/2021.
	Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 15, change “first metal layer a second metal layer” to “a first metal layer and a second metal layer”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,121,191 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the aforementioned patent anticipate claims in the instant application and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent to the claims in the instant application should the instant application issue as a patent. Claim set A is representative claims in the U.S. Patent No. 11,121,191 B2 and claim set B is representative claims of the instant application. They are compared with each other in the following:
Claim Set A: US Patent 11,121,191 B2
Claim Set B: US Application 17/412,093
1. A display panel comprising a display region and a non-display region, the non-display region including at least one touch signal interconnection region, a bending region, a chip deploying region, and a flexible printed circuit region sequentially disposed away from the display region, 
1. A display panel comprising a display region and a non-display region, the non-display region including at least one touch signal interconnection region, a bending region and a chip deploying region sequentially disposed away from the display region,
wherein the display panel further comprises: a plurality of touch units disposed on the display region;
wherein the display panel further comprises: a plurality of touch units disposed on the display region;
(a) an array metal layer configured to form lines for transmitting a display signal to the display region;
an array metal layer configured to form lines for transmitting a display signal to the display region;
(b) a touch metal layer configured to form lines for transmitting a touch signal to the plurality of touch units;
a touch metal layer configured to form lines for transmitting a touch signal to the plurality of touch units;
first insulating layer disposed between the array metal layer and the touch metal layer, and having an interconnection via hole;
and a first insulating layer disposed between the array metal layer and the touch metal layer, and having an interconnection via hole;
See (c) below
wherein the interconnection via hole is disposed in the touch signal interconnection region to connect the touch metal layer with the array metal layer in the bend region,
See (d) 
the array metal layer includes a first metal layer and a second metal layer, the interconnection via hole is configured to connect the first metal layer with the touch metal layer,
a single touch and drive integrated chip disposed within the chip deploying region for processing the display signal and the touch signal; and
a single touch and drive integrated chip is disposed within the chip deploying region for processing the display signal and the touch signal;
See (a) above
wherein the display signal is transmitted to the display region through the lines of the array metal layer;
See (b) above and (c) below
and the touch signal is transmitted to the plurality of touch units through the lines of the array metal layer located within the bending region,
See (c) below
the interconnection via hole located within the touch signal interconnection region,
See claim 2 below
and the lines of the touch metal layer within the non-display region around the display region;
a flexible printed circuit disposed in the flexible printed circuit region, and inputting an external working input signal to the touch and drive integrated chip, but directly connected to neither the lines of the array metal layer nor the lines of the touch metal layer;

(c) wherein the interconnection via hole is disposed in the touch signal interconnection region to connect the touch metal layer with the array metal layer in the bend region;

(d) wherein the array metal layer includes a source drain metal layer, the interconnection via hole is configured to connect the source drain metal layer with the touch metal layer; and wherein the array metal layer further includes a gate metal layer,

a second insulating layer is disposed between the gate metal layer and the source drain metal layer, the second insulating layer is provided with a first via hole and a second via hole,
wherein a second insulating layer is disposed between the second metal layer and the first metal layer, the second insulating layer is provided with a first via hole and a second via hole,
a line of the gate metal layer in the bending region is connected with the source drain metal layer located in the bending region through the first via hole,
a line of the second metal layer in the bending region is connected with the first metal layer located in the bending region through the first via hole,
and a line of the gate metal layer in the non-display region is connected with the source drain metal layer located in the non-display region through the second via hole.
and a line of the second metal layer in the non-display region is connected with the first metal layer located in the non-display region through the second via hole.
2. The display panel as claimed in claim 1, wherein the display signal is transmitted from the single touch and drive integrated chip to the display region through the lines of the array metal layer; and the touch signal is transmitted from the single touch and drive integrated chip to the plurality of touch units through the lines of the array metal layer located within the bending region, the interconnection via hole located within the touch signal interconnection region, and
the lines of the touch metal layer within the non-display region around the display region.

See (d) above
2. The display panel as claimed in claim 1, wherein the first metal layer is a source drain metal layer, and the second metal layer is a gate metal layer.  
3. The display panel as claimed in claim 1, wherein the touch metal layer includes a first touch metal layer and a second touch metal layer, a touch insulation layer is disposed between the first touch metal layer and the second touch metal layers, the touch insulation layer is provided with a third via hole, and the first touch metal layer is connected with the second touch metal layer through the third via hole.
3. The display panel as claimed in claim 1, wherein the touch metal layer includes a first touch metal layer and a second touch metal layer, a touch insulation layer is disposed between the first touch metal layer and the second touch metal layers, the touch insulation layer is provided with a third via hole, and the first touch metal layer is connected with the second touch metal layer through the third via hole.
4. The display panel as claimed in claim 1, further comprising at least one first sector wire region between the bending region and the display region, wherein the first sector wire region includes a plurality of data lines for connecting the bending region with the display region
4. The display panel as claimed in claim 1, further comprising at least one first sector wire region between the bending region and the display region, wherein the first sector wire region includes a plurality of data lines for connecting the bending region with the display region.  
5. The display panel as claimed in claim 4, wherein the at least one first sector wire region includes two first sector wire regions, and the at least one touch signal interconnection region is located between the two first sector wire regions.
5. The display panel as claimed in claim 4, wherein the at least one first sector wire region includes two first sector wire regions, and the at least one touch signal interconnection region is located between the two first sector wire regions.  
6. The display panel as claimed in claim 4, wherein the at least one touch signal interconnection region includes two touch signal interconnection regions located between the at least one first sector wire region or on both sides of the at least one first sector wire region.
6. The display panel as claimed in claim 4, wherein the at least one touch signal interconnection region includes two touch signal interconnection regions located between the at least one first sector wire region or on both sides of the at least one first sector wire region.
7. The display panel as claimed in claim 1, further comprising at least one second sector wire region located in the chip deploying region, wherein the second sector wire region includes a plurality of data lines for connecting the bending region with the touch and drive integrated chip.
7. The display panel as claimed in claim 1, further comprising at least one second sector wire region located in the chip deploying region. wherein the second sector wire region includes a plurality of data lines for connecting the bending region with the touch and drive integrated chip.  
8. The display panel as claimed in claim 7, wherein the at least one second sector wire region includes two second sector wire regions for transmitting the display signal, and a touch signal deploying region is disposed between the two second sector wire regions for transmitting the touch signal.
8. The display panel as claimed in claim 7, wherein the at least one second sector wire region includes two second sector wire regions for transmitting the display signal. and a touch signal deploying region is disposed between the two second sector wire regions for transmitting the touch signal.  
1. A display panel comprising a display region and a non-display region, the non-display region including at least one touch signal interconnection region, a bending region, a chip deploying region, and a flexible printed circuit region sequentially disposed away from the display region,
9. A display panel comprising a display region and a non-display region, the non-display region including at least one touch signal interconnection region, a bending region and a chip deploying region sequentially disposed away from the display region,
wherein the display panel further comprises: a plurality of touch units disposed on the display region;
wherein the display panel further comprises: a plurality of touch units disposed on the display region;
(e) an array metal layer configured to form lines for transmitting a display signal to the display region;
an array metal layer configured to form lines for transmitting a display signal to the display region;
(f) a touch metal layer configured to form lines for transmitting a touch signal to the plurality of touch units;
a touch metal layer configured to form lines for transmitting a touch signal to the plurality of touch units;
first insulating layer disposed between the array metal layer and the touch metal layer, and having an interconnection via hole;
and a first insulating layer disposed between the array metal layer and the touch metal layer, and having an interconnection via hole;
(g) a single touch and drive integrated chip disposed within the chip deploying region for processing the display signal and the touch signal; and

a flexible printed circuit disposed in the flexible printed circuit region, and inputting an external working input signal to the touch and drive integrated chip, but directly connected to neither the lines of the array metal layer nor the lines of the touch metal layer;

(h) wherein the interconnection via hole is disposed in the touch signal interconnection region to connect the touch metal layer with the array metal layer in the bend region;
wherein the interconnection via hole is disposed in the touch signal interconnection region to connect the touch metal layer with the array metal layer in the bend region;
(i) wherein the array metal layer includes a source drain metal layer, the interconnection via hole is configured to connect the source drain metal layer with the touch metal layer; and wherein the array metal layer further includes a gate metal layer,
the array metal layer includes a first metal layer and a second metal layer;
a second insulating layer is disposed between the gate metal layer and the source drain metal layer, 
a second insulating layer is disposed between the second metal layer and the first metal layer,
the second insulating layer is provided with a first via hole and a second via hole,
the second insulating layer is provided with a first via hole and a second via hole,
a line of the gate metal layer in the bending region is connected with the source drain metal layer located in the bending region through the first via hole,
a line of the second metal layer in the bending region is connected with the first metal layer located in the bending region through the first via hole,
and a line of the gate metal layer in the non-display region is connected with the source drain metal layer located in the non-display region through the second via hole.
and a line of the second metal layer in the non-display region is connected with the first metal layer located in the non-display region through the second via hole.
See (i) above
10. The display panel as claimed in claim 9, wherein the interconnection via hole is configured to connect the first metal layer with the touch metal layer.  
See (g) above
11. The display panel as claimed in claim 9, wherein a single touch and drive integrated chip is disposed within the chip deploying region for processing the display signal and the touch signal;
See (e) above
wherein the display signal is transmitted to the display region through the lines of the array metal layer;
See (f) and (h) above
and the touch signal is transmitted to the plurality of touch units through the lines of the array metal layer located within the bending region,
See (h) above
the interconnection via hole located within the touch signal interconnection region, 
2. The display panel as claimed in claim 1, wherein the display signal is transmitted from the single touch and drive integrated chip to the display region through the lines of the array metal layer; and the touch signal is transmitted from the single touch and drive integrated chip to the plurality of touch units through the lines of the array metal layer located within the bending region, the interconnection via hole located within the touch signal interconnection region, and
the lines of the touch metal layer within the non-display region around the display region.
and the lines of the touch metal layer within the non-display region around the display region.  
see (i) above
12. The display panel as claimed in claim 9, wherein the first metal layer is a source drain metal layer, and the second metal layer is a gate metal layer.  

3. The display panel as claimed in claim 1, wherein the touch metal layer includes a first touch metal layer and a second touch metal layer, a touch insulation layer is disposed between the first touch metal layer and the second touch metal layers, the touch insulation layer is provided with a third via hole, and the first touch metal layer is connected with the second touch metal layer through the third via hole.
13. The display panel as claimed in claim 9, wherein the touch metal layer includes a first touch metal layer and a second touch metal layer, a touch insulation layer is disposed between the first touch metal layer and the second touch metal layers, the touch insulation layer is provided with a third via hole, and the first touch metal layer is connected with the second touch metal layer through the third via hole.  
4. The display panel as claimed in claim 1, further comprising at least one first sector wire region between the bending region and the display region, wherein the first sector wire region includes a plurality of data lines for connecting the bending region with the display region
14. The display panel as claimed in claim 9, further comprising at least one first sector wire region between the bending region and the display region, wherein the first sector wire region includes a plurality of data lines for connecting the bending region with the display region.  
5. The display panel as claimed in claim 4, wherein the at least one first sector wire region includes two first sector wire regions, and the at least one touch signal interconnection region is located between the two first sector wire regions.
15. The display panel as claimed in claim 14, wherein the at least one first sector wire region includes two first sector wire regions, and the at least one touch signal interconnection region is located between the two first sector wire regions.  
6. The display panel as claimed in claim 4, wherein the at least one touch signal interconnection region includes two touch signal interconnection regions located between the at least one first sector wire region or on both sides of the at least one first sector wire region.
16. The display panel as claimed in claim 14, wherein the at least one touch signal interconnection region includes two touch signal interconnection regions located between the at least one first sector wire region or on both sides of the at least one first sector wire region.  
7. The display panel as claimed in claim 1, further comprising at least one second sector wire region located in the chip deploying region, wherein the second sector wire region includes a plurality of data lines for connecting the bending region with the touch and drive integrated chip.
17. The display panel as claimed in claim 9, further comprising at least one second sector wire region located in the chip deploying region, wherein the second sector wire region includes a plurality of data lines for connecting the bending region with the touch and drive integrated chip.  
8. The display panel as claimed in claim 7, wherein the at least one second sector wire region includes two second sector wire regions for transmitting the display signal, and a touch signal deploying region is disposed between the two second sector wire regions for transmitting the touch signal.
18. The display panel as claimed in claim 17, wherein the at least one second sector wire region includes two second sector wire regions for transmitting the display signal, and a touch signal deploying region is disposed between the two second sector wire regions for transmitting the touch signal.  

From the comparison above, it is noted that claim set B is an obvious variant of claim set A because the features of claim set B are recited in claim set A. Claim set A anticipates the features of claim set B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627